Title: To Benjamin Franklin from John Adams, 19 July 1784
From: Adams, John
To: Franklin, Benjamin



Sir
The Hague July 19. 1784

I have the Honour of your Letters of the 27 of June and 4. July, and Should advise your Excellency to present the C. de Mercy, a Copy of the Instruction as you propose.
By the Length of Time, We have been left without Information respecting foreign Affairs, and by other Circumstances, there are greater Divisions among our Countrymen, respecting these as well as their Finances, than are Salutary. It is now near two Years that I have led the Life of a Spider after having led that of a Toad under an Harrow for four Years before. But I Swear I will not lead one nor the other much longer.
I cant recollect that I have had a Letter from Congress, Since the Peace.
I read Somewhere, when I was young

“Tis Expectation makes the Blessing dear
Heaven were not Heaven, if We knew what it were.”

But this Expectation must not be disappointed continually.
Mr Hartley will wait too, I apprehend, as long as We, and for my Part I humbly propose that We Should banish all Thoughts of Politicks, and begin a Course of Experiments in Physicks or mechanicks, of telescopical or miscroscopical observations.

Bertholon and Spalanzani, and Needham have so entertained me of late, that I think to devote myself to similar Researches.
With great Respect, I have the Honour to be, sir your Excellencys most obedient humble servant

John Adams
His Excellency Dr Franklin

